Citation Nr: 0526729	
Decision Date: 09/30/05    Archive Date: 10/17/05

DOCKET NO.  04-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for headaches as a result of an in-service head injury and 
concussion.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel






INTRODUCTION

The veteran had active military service from January 1951 to 
January 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA), awarding the veteran service connection for 
headaches as a result of an in-service head injury and 
concussion with a noncompensable evaluation.  In February 
2004, the RO increased the veteran's rating to 10 percent.  
The veteran requests a higher rating.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits and applies to this remand.

The Board also notes that the veteran underwent a VA 
examination in December 2003.  The examiner noted that he did 
not review the veteran's claims folder.  In Green v. 
Derwinski, 1 Vet.App. 121, 124 (1991), the Court stated: 
"[F]ulfillment of the statutory duty to assist here includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of the 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."

In addition, the December 2003 examination report does not 
indicate that a physical examination was performed.  The 
report includes the veteran's subjective complaints, but does 
not include an objective examination.  Further, the veteran 
reported more severe symptoms of his headaches than what was 
reported during his previous VA examination in January 2002.  
Therefore, a new VA examination is necessary with review of 
the veteran's claims folder to determine the severity of his 
headaches.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should schedule the veteran 
for a VA neurological examination to 
determine the nature and extent of his 
service-connected headaches.  The 
veteran's claims file, to include the 
service medical records, should be made 
available to the examiner for review in 
this case.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner. 

The examiner should specifically identify 
all neurological manifestations directly 
attributable to the veteran's service-
connected headaches.  If no neurological 
manifestations are found, the examiner 
should so state.  The examiner should 
elicit a complete history from the 
veteran, to include whether he suffers 
from prostrating attacks.  If prostrating 
attacks are present, the examiner should 
indicate their monthly rate of occurrence 
over the past year.  Based upon the 
veteran's history and a review of the 
record, the examiner should indicate the 
character, frequency, and severity of the 
veteran's service-connected headaches.  

The examiner should also provide an 
opinion regarding the impact of the 
veteran's headaches on his ability to 
work.  The complete rationale for all 
opinions expressed must be provided in 
the examination report.  The physician is 
to indicate his medical specialty in his 
report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

3.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  

4.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


